Title: To Benjamin Franklin from the Baron de Bissy and Dangeul, 13 January 1777
From: Bissy, Stefano, baron de,Dangeul, Louis-Joseph Plumard de
To: Franklin, Benjamin


Paris ce 13. Janvier 1777.
Comme Mr. le Baron de Bissy en faisant ressouvenir Monsieur le Docteur francklin, aura peut être oublié de lui parler de l’heure de diner chez M. de Dangeul, laquelle sera Two o’clock precisely Tomorrow.On lui en renouvelle l’avis: Mr. le Docteur n’y trouvera que quatre ou cinq amis de M. de Dangeul et des Insurgens, y compris le Baron de Bissy. M. de Dangeul fancied that it would be more convenient and agreeable to him, to whom he present his best compliments. Moonday, 14 Jany. 1777.
M. francklin.
 
Addressed: A Monsieur / Monsieur franckelin / à l’hotel d’ambourg / Rue Jacob.
